*47
On Remand from Supreme Court

BRADLEY, Judge.
Upon remand to this court by the Supreme Court of Alabama and at the direction of that court, the judgment of the trial court is reversed and one is here rendered in favor of plaintiff, Vester J. Thompson, Jr., Inc., and against Citmoco Services, Inc. for $6,510.25 plus interest.
Plaintiff, Vester J. Thompson, Jr., Inc., has filed a motion here asking this court to correct or delete a sentence from the opinion of the supreme court, restate certain findings of fact contained in this court’s original opinion, and to enter judgment in favor of plaintiff in the amount of $8,937.90.
In view of the specific mandate of the supreme court to enter judgment in favor of plaintiff and against defendant for $6,510.25 plus interest, this court has no alternative but to obey the directive of the supreme court.
MOTION DENIED.
REVERSED AND RENDERED.
WRIGHT, P. J., and HOLMES, J., concur.